FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                December 19, 2008
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,                         No. 08-4062
 v.                                                     District of Utah
 TERRY JAY OLSON,                              (D.C. No. 2:07-CR-00199-TC-1)

              Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before TACHA, KELLY and McCONNELL, Circuit Judges.


      Defendant Terry Jay Olson was charged with possession of cocaine with

intent to distribute and possession of a firearm by a previously convicted felon.

He filed a conditional plea of guilty to the latter charge; the drug distribution

charge was dismissed. Mr. Olson reserved the right to appeal the district court’s

denial of his motion to suppress evidence found in a warranted search of his


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10 th Cir. R. 32.1.
residence. In district court, Mr. Olson argued that the affidavit submitted in

support of the search warrant was insufficient to establish probable cause.

Without reaching a determination on the sufficiency of the affidavit, the district

court denied the motion on the basis of the good faith exception to the

exclusionary rule. See United States v. Leon, 468 U.S. 897 (1984). The court

stated that “the detectives reasonably relied on the warrant issued by a neutral

judge, triggering the good faith exception to the exclusionary rule.”

      On appeal, the defendant argues first that the district court erred in

proceeding to the good faith exception without first addressing the sufficiency of

the affidavit. However, the Supreme Court has left it to the “informed discretion”

of the district court to decide the order of addressing these issues. Id. at 925; see

United States v. McKneely, 6 F.3d 1447, 1453-54 (10th Cir. 1993). The defendant

is no doubt correct that it is helpful for the development of precedent for district

courts to reach the Fourth Amendment merits in cases involving novel or

significant questions, but it is far from clear that this is such a case, and in any

event a court’s discretionary decision not to do so is not ground for reversal.

      The defendant also argues that, for two reasons, the good faith exception

does not apply to this case: (1) the affidavit is so lacking in indicia of probable

cause as to render official belief in its existence entirely unreasonable; and (2) the

warrant is so facially deficient that the executing officer could not reasonable

believe it was valid. We cannot agree with either contention. Whether or not the

                                           -2-
evidence sworn in the affidavit rises to the level of probable cause, the affidavit

contains sufficient evidence of suspected wrongdoing that an officer’s reliance on

it cannot be deemed “wholly unwarranted,” which is the legal standard.

McKneely, 6 F.3d at 1454. Mr. Olson and other persons associated with the

property had criminal records for drug distribution; Mr. Olson had been a suspect

in past investigations known to the investigators. Affidavit, ¶ 6. During a two-

week surveillance of the property, the officers performed a search of the trash can

in front of the home and found a cigarette pack containing a “bindle bag” with a

white, powdery substance resembling methamphetamine, and several other plastic

baggies containing suspected drug residue. Id., ¶ 5. In a paragraph entitled

“Additional Probable Cause,” the affidavit recited that a baggie with suspected

methamphetamine residue was tested and found to contain amphetamine

compounds. Id., ¶ 6. We agree with the district court that this was sufficient to

meet the legal standard for the good faith exception.

      The defendant argues that “amphetamine compounds” are found in several

licit drugs and therefore could not reasonably be thought to support probable

cause. We do not think this is reason enough to overturn the district court’s

ruling. Even without the lab testing, the discovery by trained drug officers of

baggies containing what appeared to be narcotics residue is “some factual basis”

for the warrant. United States v. Gonzales, 399 F.3d 1225, 1231 (10th Cir. 2005).

Moreover, the fact that the residue was found in a “bindle bag,” which was known

                                          -3-
to the officers as commonly used by drug users and dealers, Aff. ¶ 5, makes it

even less likely that the amphetamine compounds came from nasal decongestants,

as the defendant would have us believe.

      The judgment of the United States District Court for the District of Utah is

AFFIRMED.

                                                   Entered for the Court,

                                                   Michael W. McConnell
                                                   Circuit Judge




                                          -4-